                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DOUGLAS W. VOUGHT,                         :   CIVIL ACTION NO. 1:18-CV-1113
                                           :
                     Plaintiff             :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
TWIN TIER HOSPITALITY, L.L.C.,             :
                                           :
                     Defendant             :

                                 MEMORANDUM

      Plaintiff Douglas W. Vought (“Vought”) commenced this action against his

former employer, defendant Twin Tier Hospitality, L.L.C. (“Twin Tier”), asserting

claims of discrimination, failure to accommodate, and retaliation under the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et. seq. Twin Tier

moves to dismiss all counts for failure to state a claim pursuant to Federal Rule of

Civil Procedure 12(b)(6), or in the alternative, to strike portions of the amended

complaint pursuant to Federal Rule of Civil Procedure 12(f). (Doc. 14). For the

reasons set forth below, the court will grant in part and deny in part Twin Tier’s

motion to dismiss.

I.    Factual Background & Procedural History

      Twin Tier hired Vought as a regional director of operations and sales in

January 2015. (See Doc. 11 ¶¶ 2, 8). On July 16, 2015, Vought was admitted to

the psychiatric ward of the Hershey Medical Center. (Id. ¶ 9). Vought was placed

in the hospital’s intensive care unit and heavily sedated, rendering him unable to

communicate. (Id. ¶ 11). Vought’s sister, Patricia Marrero (“Marrero”), contacted
Twin Tier the following day to request a leave of absence on Vought’s behalf. (Id.

¶ 12). Marrero informed Vought’s supervisor, Alan Brand (“Brand”), that Vought

had been hospitalized, that he “did not have a discharge date,” and that his

condition was related to alcoholism. (Id. ¶¶ 12-13). Marrero further explained that

Vought “was going to be admitted to an inpatient rehabilitation program which

would require him to miss work.” (Id. ¶ 13). During the phone call, Brand stated

that he was not authorized to approve the medical leave request and that he “would

need to speak with Twin Tier’s other representatives before confirming the

company’s position.” (Id. ¶ 14).

      Brand and Marrero spoke again on July 20, 2015, at which time Brand

allegedly advised Marrero that “there were no medical leave options available” for

Vought. (Id. ¶¶ 15, 17). According to the amended complaint, Brand recommended

that Vought “resign due to health reasons” and cautioned that if Vought did not

resign, the company would terminate him for job abandonment. (Id. ¶¶ 15-16).

During this conversation, Brand purportedly claimed that by resigning, Vought

would retain his eligibility to be rehired by Twin Tier. (Id. ¶ 15).

      Vought remained hospitalized until July 21, 2015, at which point he was

admitted to Roxbury Treatment Center (“Roxbury”). (Id. ¶¶ 18-19). Because he

“had no alternative,” Vought submitted a letter of resignation to Twin Tier on July

21, 2015. (Id. ¶ 21). Therein, Vought stated that “some medical issues” would

“prevent [him] from performing the duties required in [his] position for at least the

next thirty (30) days.” (Id. (alterations in original); see Doc. 11-1 at 2). Vought was

discharged from Roxbury on August 18, 2015. (Doc. 11 ¶ 19).


                                            2
       After Vought’s discharge, Brand called Vought to arrange a meeting

regarding Vought’s interest in the company’s general manager position. (Id. ¶ 22).

Vought expressed his intent to apply for the position during a September 2, 2015

meeting with Brand. (Id. ¶ 23). Vought alleges that because general manager is a

“lower level” position than regional director, he necessarily possessed the

qualifications, experience, and skills necessary to perform the essential functions of

general manager, with or without accommodation. (See id. ¶ 25). Shortly after their

September 2 meeting, Brand informed Vought that Twin Tier would not rehire him

and provided no reason for the company’s decision. (Id. ¶¶ 26-27). Vought elected

not to submit an application when the general manager position was officially

posted. (Id. ¶ 29).

       Vought filed a pro se charge of disability discrimination against Twin Tier

with the Equal Employment Opportunity Commission (“EEOC”) on February 9,

2016. (Id. ¶ 30; see Doc. 15-1 at 2). The EEOC investigated Vought’s charge and

thereafter issued a determination, (see Doc. 11-1 at 4-5), and right-to-sue letter,

(Doc. 11 ¶ 6). Vought commenced the instant action on May 30, 2018. In his

amended complaint, Vought asserts ADA claims of discrimination, failure to

accommodate, and retaliation. Twin Tier moves to dismiss Vought’s amended

complaint or in the alternative to strike portions thereof pursuant to Federal Rules

of Civil Procedure 12(b)(6) and 12(f). The motion is fully briefed and is ripe for

disposition.




                                           3
II.   Legal Standard

      A.     Rule 12(b)(6)

      Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for the

dismissal of complaints that fail to state a claim upon which relief may be granted.

FED. R. CIV. P. 12(b)(6). When ruling on a motion to dismiss under Rule 12(b)(6), the

court must “accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable

reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. County

of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche Holdings,

Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)). In addition to reviewing the facts

contained in the complaint, the court may also consider “matters of public record,

orders, exhibits attached to the complaint and items appearing in the record of the

case.” Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010) (citing Pension Benefit

Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)). Our

sister courts in the Western District and the Eastern District of Pennsylvania have

held that “an EEOC charge of discrimination and the related documents . . . are

public records which may thus be considered without converting the motion to

dismiss into a motion for summary judgment.” Elchik v. Akustica, Inc., No. 12-578,

2013 WL 1405215, at *4 (W.D. Pa. Mar. 6, 2013); see also Hercik v. Rodale, Inc., No.

03-CV-6667, 2004 WL 1175734, at *1 (E.D. Pa. May 27, 2004).

      Federal notice and pleading rules require the complaint to provide “the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.”

Phillips, 515 F.3d at 232 (alteration in original) (quoting Bell Atl. Corp. v. Twombly,


                                           4
550 U.S. 544, 555 (2007)). To test the sufficiency of the complaint, the court conducts

a three-step inquiry. See Santiago v. Warminster Township, 629 F.3d 121, 130-31

(3d Cir. 2010). In the first step, “the court must ‘tak[e] note of the elements a

plaintiff must plead to state a claim.’” Id. at 130 (alteration in original) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Next, the factual and legal elements of a

claim must be separated; well-pleaded facts are accepted as true, while mere legal

conclusions may be disregarded. Id. at 131-32; see Fowler v. UPMC Shadyside, 578

F.3d 203, 210-11 (3d Cir. 2009). Once the court isolates the well-pleaded factual

allegations, it must determine whether they are sufficient to show a “plausible claim

for relief.” Iqbal, 556 U.S. at 679 (citing Twombly, 550 U.S. at 556); Twombly, 550

U.S. at 556. A claim is facially plausible when the plaintiff pleads facts “that allow[]

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.

      B.     Rule 12(f)

      A court may strike any “insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter” from a pleading. FED. R. CIV. P. 12(f). District

courts have “considerable discretion in disposing of a Rule 12(f) motion to strike.”

Zarichny v. Complete Payment Recovery Servs., Inc., 80 F. Supp. 3d 610, 615 (E.D.

Pa. 2015) (quoting 5C CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE &

PROCEDURE § 1382 (3d ed. 2014)). Motions to strike are disfavored and will generally

be denied unless the allegation has “no possible relation or logical connection” to

the action, significantly prejudices one party, or confuses the issues. 5C CHARLES

ALAN WRIGHT ET AL., FEDERAL PRACTICE & PROCEDURE § 1382 (3d ed. 2019); see also


                                            5
Cipollone v. Liggett Grp., Inc., 789 F.2d 181, 188 (3d Cir. 1986). Any doubts about

the challenged material should be resolved in favor of the nonmovant. 5C CHARLES

ALAN WRIGHT ET AL., FEDERAL PRACTICE & PROCEDURE § 1382 (3d ed. 2019).

III.   Discussion

       Twin Tier asserts two principal arguments in support of its motion to

dismiss: first, that Vought failed to exhaust administrative remedies under the ADA

as to his failure to accommodate and retaliation claims1; and second, that Vought

fails to state a claim for disability discrimination, failure to accommodate, and

retaliation. Twin Tier alternatively asks the court to strike certain portions of

Vought’s amended complaint as prejudicial and immaterial. We will begin by

addressing Twin Tier’s exhaustion arguments.

       A.    Failure to Exhaust Administrative Remedies

       The ADA adopts the enforcement procedures of Title VII of the Civil Rights

Act of 1964. 42 U.S.C. § 12117(a). Thereunder, a plaintiff seeking redress for alleged

discrimination must exhaust all administrative remedies before seeking relief in

federal court. Mandel v. M & Q Packaging Corp., 706 F.3d 157, 163 (3d Cir. 2013)

(citation omitted); Churchill v. Star Enters., 183 F.3d 184, 190 (3d Cir. 1999).

Plaintiffs asserting discrimination under the ADA must file a charge with the EEOC


       1
         Twin Tier also claims that Vought failed to exhaust administrative remedies
with respect to his allegations of constructive discharge. (See Doc. 15 at 10-11). We
reject this claim. In his amended complaint, Vought identifies constructive
discharge as an adverse employment action, not as an independent ADA claim.
(See Doc. 11 ¶¶ 22, 35, 46, 52). Moreover, Vought references this adverse
employment action in his EEOC charge, noting that he “requested [a] leave of
absence but it was denied” and that Brand “told [him] to resign from [his] position.”
(Doc. 15-1 at 2).


                                            6
within 180 days of the allegedly unlawful employment practice, 42 U.S.C. § 2000e-

5(e)(1), and must thereafter procure a “right-to-sue” letter from the EEOC before

commencing a private action, Mandel, 706 F.3d at 163 (citation omitted).

      A plaintiff generally must exhaust administrative remedies with respect to all

claims, but a court may assume jurisdiction over claims not technically exhausted if

they are reasonably within the scope of the complainant’s EEOC charges and would

be encompassed by the EEOC investigation. See id. (citations omitted); Howze v.

Jones & Laughlin Steel Corp., 750 F.2d 1208, 1212 (3d Cir. 1984). There must be a

“close nexus” between the facts alleged in the administrative charge and any newly

raised claim. See Hicks v. ABT Assocs., 572 F.2d 960, 967 (3d Cir. 1978); see also

Antol v. Perry, 82 F.3d 1291, 1295 (3d Cir. 1996). The relevant test is whether the

alleged acts in the federal lawsuit are fairly encompassed within the scope of the

prior agency charge and related investigation. Antol, 82 F.3d at 1295 (quoting

Waiters, 729 F.2d 233, 237 (3d Cir. 1984) (per curiam)). In determining whether a

claim is contemplated in an underlying charge, courts liberally interpret the

administrative filing. Anjelino v. N.Y. Times Co., 200 F.3d 73, 94 (3d Cir. 1999)

(quoting Hicks, 572 F.2d at 965).

      Twin Tier contends that Vought’s EEOC complaint does not contemplate

failure-to-accommodate or retaliation claims. A failure-to-accommodate claim

arises when an employer fails or refuses to make a good-faith effort to reasonably

accommodate an individual’s known disability. See 42 U.S.C. § 12112(b)(5)(A); see

also Colwell v. Rite Aid Corp., 602 F.3d 495, 504 (3d Cir. 2010); Hohider v. UPS, Inc.,

574 F.3d 169, 186 (3d Cir. 2009) (citations omitted); Taylor v. Phoenixville Sch. Dist.,


                                           7
184 F.3d 296, 306 (3d Cir. 1999). A retaliation claim arises when an employee

engages in protected activity, such as making a good-faith request for disability

accommodation, Shellenberger v. Summit Bancorp, Inc., 318 F.3d 183, 190-91 (3d

Cir. 2003) (citation omitted), and thereafter experiences an adverse employment

action, see Shaner v. Synthes, 204 F.3d 494, 500 (3d Cir. 2000) (citation omitted).

We find that Vought’s EEOC charge encompasses both such claims.

      According to the EEOC charge, Vought requested a leave of absence and

Twin Tier thereafter instructed him to resign for medical reasons to remain eligible

for rehire at a later date. (See Doc. 15-1 at 2). Vought also checked the box

indicating disability discrimination. (Id.) In response to the allegations in Vought’s

charge, the EEOC initiated an investigation of and issued a determination

regarding Twin Tier’s alleged failure to accommodate Vought’s disability. (See

Doc. 11-1 at 4). We conclude that Vought’s failure-to-accommodate claim is fairly

within the scope of his EEOC charge and the attendant investigation.

      As to the retaliation claim, Twin Tier correctly notes that Vought failed to

check the box for retaliation on his EEOC charge. (See Doc. 15-1 at 2). Failure to

check the appropriate box on an EEOC charge is material to an exhaustion analysis,

see Mandel, 706 F.3d at 163-64, but is not alone dispositive, see Barzanty v. Verizon

PA, Inc., 361 F. App’x 411, 414 (3d Cir. 2010) (nonprecedential). In his charge,

Vought indicated that he contacted Twin Tier to request a medical leave of absence,

Twin Tier denied his request, and Brand advised him to resign due to his medical

condition to remain eligible for rehire. (Doc. 15-1 at 2). Vought averred that Twin

Tier thereafter informed him, without explanation, that he would not be considered


                                           8
for rehire. (Id.) In its determination, the EEOC found that Twin Tier “retaliated

against [Vought] by preventing him from being rehired.” (Doc. 11-1 at 4).

Construing Vought’s EEOC charge liberally, we conclude that the essential

elements of an ADA retaliation claim are fairly encompassed within the scope of the

allegations therein and the EEOC’s subsequent investigation. Accordingly, Vought

has properly exhausted his failure-to-accommodate and retaliation claims.

      B.     Failure to State a Claim

      Twin Tier next challenges the sufficiency of Vought’s ADA claims. We

interpret Vought’s amended complaint as asserting three ADA claims: (1) disability

discrimination based on Vought’s constructive discharge and Twin Tier’s refusal to

consider him for rehire; (2) failure to accommodate premised on Twin Tier’s refusal

to grant Vought’s request for medical leave; and (3) retaliation in the form of

Vought’s constructive discharge and Twin Tier’s failure to consider him for rehire.

We address Vought’s claims seriatim.

             1.     Disability Discrimination Claim

      The ADA provides that an employer may not “discriminate against a

qualified individual on the basis of disability in regard to job application

procedures, the hiring, advancement, or discharge of employees, employee

compensation, job training, and other terms, conditions, and privileges of

employment.” 42 U.S.C. § 12112(a). To state a claim of ADA discrimination, Vought

must establish that (1) he is disabled within the meaning of the ADA; (2) he is

otherwise qualified for the position, with or without reasonable accommodation;

and (3) he suffered an adverse employment action as a result of discrimination.


                                           9
Sulima v. Tobyhanna Army Depot, 602 F.3d 177, 185 (3d Cir. 2010) (citing Taylor,

184 F.3d at 306); Turner v. Hershey Chocolate U.S., 440 F.3d 604, 611 (3d Cir. 2006)

(citations omitted). Twin Tier argues that Vought has failed to allege facts plausibly

demonstrating the first two elements of his prima facie case. (See Doc. 15 at 13-14).

                     a.     Individual with a Disability

       An individual is disabled under the ADA if, inter alia, he or she has a physical

or mental impairment that substantially limits a major life activity. 42 U.S.C.

§ 12102(1)(A). Alcoholism can constitute a disability within the meaning of the ADA

when it substantially limits a plaintiff’s ability to engage in a major life activity.2 See

Szczesny v. Gen. Elec. Co., 66 F. App’x 388, 393 (3d Cir. 2003) (nonprecedential)

(citing Hinnershitz v. Ortep of Pa., No. 97-7148, 1998 WL 962096, at *4 (E.D. Pa.

Dec. 22, 1998), aff’d 203 F.3d 817 (3d Cir. 1999)); see also Bailey v. Ga.-Pac. Corp., 306

F.3d 1162, 1167 (1st Cir. 2002) (collecting circuit court cases). Major life activities

include “caring for oneself, performing manual tasks, . . . concentrating, thinking,

communicating, and working.” 42 U.S.C. § 12102(2)(A). An individual’s disability

need not altogether prevent performance of a major life activity to be considered

substantially limiting. 29 C.F.R. § 1630.2(j)(1)(ii). Instead, an impairment qualifies



       2
          An employer may hold an alcoholic employee to “the same qualification
standards for employment or job performance and behavior that such entity holds
other employees, even if any unsatisfactory performance or behavior is related to
the . . . alcoholism of such employee.” 42 U.S.C. § 12114(c)(4). This provision
permits employers to “respond to addiction-related misconduct in a way that they
cannot respond to other disability-related misconduct.” Salley v. Circuit City
Stores, Inc., 160 F.3d 977, 981 (3d Cir. 1998) (citing 42 U.S.C. § 12114(c)). However,
an employee who seeks rehabilitation and is no longer abusing alcohol is protected
by the ADA. See 42 U.S.C. § 12114(b).

                                            10
as a disability within the ADA when “it substantially limits the ability of an

individual to perform a major life activity as compared to most people in the

general population.” Id.; see Sulima, 602 F.3d at 185.

       Vought alleges that his alcoholism substantially limited a major life activity

by rendering him unable to work. (See Doc. 11 ¶¶ 13, 38(a)). Treating his

alcoholism required a period of hospitalization during which he was “heavily

sedated” and unable to communicate for several days followed by a period of

inpatient rehabilitation. (See id. ¶¶ 11-13). Twin Tier asserts that Vought fails to

explain exactly how his alcoholism limited a major life activity, (Doc. 15 at 14), but

factual inquires of this nature are inappropriate at this stage of litigation, see

Fowler v. UPMC Shadyside, 578 F.3d 203, 213 (3d Cir. 2009). Vought’s allegations

of alcoholism and his inability to work because of related treatments, if proven, are

sufficient to show that he is limited in a major life activity.3

                     b.     Qualified Individual

       A “qualified” individual can “perform the essential functions of the

employment position that such individual holds or desires” with or without

accommodation. 42 U.S.C. § 12111(8). The assessment of whether an individual is

qualified within the meaning of the ADA is a two-part inquiry. Turner, 440 F.3d

at 611 (referencing 29 C.F.R. § 1630.2(n)); Buskirk v. Apollo Metals, 307 F.3d 160, 168

(3d Cir. 2002). Vought must plausibly allege that, at the time of the adverse


       3
         In addition to alcoholism, Vought alleges suffering from other disabilities
“including, without limitation, . . . certain medical and/or mental health conditions.”
(Doc. 11 ¶ 38(a)). Vought cannot sustain his ADA claims on these vaguely pled
disabilities.


                                            11
employment action, he (1) had the appropriate prerequisites for the position he held

or desired, and (2) was able to perform the essential functions of the held or desired

position, with or without reasonable accommodation. Turner, 440 F.3d at 611

(citations omitted). Vought avers that he had “excellent qualifications, experience,

skills, and education” which he presumably demonstrated during his six-month

term of employment as regional director. (See Doc. 11 ¶ 25). Twin Tier does not

dispute this assertion. (See Doc. 15 at 14). Rather, Twin Tier appears to suggest

that Vought could not carry out the functions of a regional director with or without

reasonable accommodation. (Id.)

      The ADA describes “reasonable accommodation” to include such measures

as “job restructuring, part-time or modified work schedules, reassignment to a

vacant position, acquisition or modification of equipment or devices, . . . and other

similar accommodations for individuals with disabilities.” 42 U.S.C. § 12111(9)(B).

In addition to this nonexhaustive list, ADA guidelines explain that “other

accommodations could include permitting the use of accrued paid leave or

providing additional unpaid leave for necessary treatment.” 29 C.F.R. pt. 1630,

app. (2016). A finite period of unpaid medical leave may constitute a reasonable

accommodation if the requested leave “would enable the employee to perform his

essential job functions in the near future.” See Conoshenti v. Pub. Serv. Elec. &

Gas Co., 364 F.3d 135, 151 (3d Cir. 2004); Walton v. Mental Health Ass’n of Se. Pa.,

168 F.3d 661, 671 (3d Cir. 1999). Several courts, including the Third Circuit in a

nonprecedential decision, have held that a request for an indefinite and open-ended

leave of absence is not a reasonable accommodation. Fogleman v. Greater Hazelton


                                          12
Health All., 122 F. App’x 581, 586 (3d Cir. 2004) (nonprecedential) (collecting cases);

Schneider v. Phila. Gas Works, 223 F. Supp. 3d 308, 320 (E.D. Pa. 2016); McDonald

v. SEIU Healthcare Pa., No. 1:13-CV-2555, 2014 WL 4672493, at *9 (M.D. Pa. Sept.

18, 2014) (Conner, C.J.) (citations omitted).

      At the time of his alleged constructive discharge, Vought was unable to

perform the essential functions of his job without accommodation due to the nature

of the treatment he required. (See Doc. 11 ¶¶ 11, 13, 18, 19). Vought claims that he

was hospitalized in “intensive care, was heavily sedated, and was unable to

effectively communicate with anyone for several days.” (Id. ¶ 11). In his brief,

Vought characterizes his requested accommodation as a period of “limited” medical

leave. (Doc. 23 at 11). Yet Vought’s amended complaint is devoid of any factual

allegations which would support an inference that his request for medical leave was

anything but open-ended.4 When Marrero contacted Brand to request a medical

leave on Vought’s behalf, she advised that Vought “did not have a discharge date”

and “was going to be admitted to an inpatient rehabilitation program which would

require him to miss work.” (Doc. 11 ¶¶ 12-13). We are constrained to conclude that

Vought has not plausibly alleged he could perform the essential functions of his



      4
        Vought argues that in requesting medical leave from Twin Tier, Marrero
was unable to provide a definitive discharge date but “was able to state that his
treatment would probably require at least a 30-day medical leave.” (Id.) To support
this proposition, Vought cites paragraphs 12 through 19 of the amended complaint.
(See id.; Doc 11 ¶¶ 12-19). Yet these paragraphs contain no mention of a 30-day
medical leave period. Vought’s resignation letter stated that his medical issues
would prevent him from working for “at least the next thirty days,” (Doc. 11-1 at 2),
but Vought fails to plausibly allege that he or Marrero provided Twin Tier with this
information at the time of the accommodation request, (see Doc 11 ¶ 21).


                                           13
position with a reasonable accommodation—viz., that he was a “qualified

individual” within the meaning of the ADA—at the time of his July 2015

constructive discharge.

      Vought also claims that after he completed treatment at Roxbury, Twin Tier

further discriminated against him by refusing to consider him for the available

general manager position. (Id. ¶ 47). Vought alleges that Twin Tier “knew he could

perform the essential functions of the lower level, General Manager position with or

without accommodation.” (Id. ¶ 25(c)). Vought’s averments plausibly suggest that

he was able to perform the essential functions of the desired position at the time he

sought to be rehired and was thus a qualified individual under the ADA. Vought’s

discrimination claim survives Rule 12 scrutiny to the extent that it is premised on

Twin Tier’s failure to consider him for rehire.

             2.     Failure-to-Accommodate Claim

      The ADA protects against discriminatory employment actions such as

termination or failure to hire, as well as failure to reasonably accommodate an

individual’s disability. See 42 U.S.C. § 12112(b)(5)(A)-(B). The elements of a failure-

to-accommodate claim are identical to those of a discrimination claim, including the

requirement of an adverse employment action. See Hohider, 574 F.3d at 186-87

(citation omitted). An employer’s refusal to make reasonable accommodations for

an employee’s disabilities or failure to engage in “reasonable efforts to assist the

employee and to communicate with the employee in good faith” both constitute

adverse employment actions. See Colwell, 602 F.3d at 504 (citation omitted).




                                          14
         To hold Twin Tier liable for a breakdown in this “interactive process,”

Vought must allege that (1) Twin Tier knew about his disability; (2) he requested an

accommodation for his disability; (3) Twin Tier did not make a good-faith effort to

assist him in seeking an accommodation; and (4) Vought could have been

reasonably accommodated but for Twin Tier’s lack of good faith. See id. (citation

omitted). An employee claiming failure to accommodate “cannot recover without

showing that a reasonable accommodation was possible.” Williams v. Phila. Hous.

Auth. Police Dep’t, 380 F.3d 751, 772 (3d Cir. 2004) superseded in part by statute on

other grounds as stated in Robinson v. First State Cmty. Action Agency, 920 F.3d

182, 188 n.3 (3d Cir. 2019)) (quoting Donahue v. Consol. Rail Corp., 224 F.3d 226, 234

(3d Cir. 2000)).

         Twin Tier contends that Vought’s failure-to-accommodate claim should be

dismissed because Vought’s request for open-ended leave is not a reasonable

accommodation. We agree. Vought clearly alleges that Twin Tier knew of his

disability, that he requested an accommodation, and that Twin Tier failed to make a

good-faith effort to engage in the interactive process. (See Doc. 11 ¶¶ 20, 28, 35, 40,

45-47). Both the “qualified individual with a disability” and “interactive process”

analyses, however, require Vought to plausibly allege the possibility of a reasonable

accommodation. See Hohider, 574 F.3d at 193. We are mindful of the deferential

standard that governs this stage of the litigation. See Fowler, 578 F.3d at 213.

Nevertheless, because Vought has failed to allege that he requested anything other

than indefinite, open-ended leave, he cannot maintain his failure-to-accommodate

claim.


                                           15
             3.     Retaliation Claim

      To plead a prima facie case of ADA retaliation, Vought must allege facts

showing that (1) he engaged in a protected activity, (2) the employer subjected him

to an adverse employment action, and (3) there is a “causal connection” between

the protected activity and the allegedly adverse action. Shaner, 204 F.3d at 500

(quoting Krouse v. Am. Sterilizer Co., 126 F.3d 494, 500 (3d Cir. 1997)). Protected

activity includes a good-faith request for accommodation. Sulima, 602 F.3d at 188

(citation omitted); Shellenberger, 318 F.3d at 191. A plaintiff need not demonstrate

that he or she is disabled to succeed on an ADA retaliation claim. Sulima, 602 F.3d

at 188 (citation omitted).

      The Third Circuit has noted that a failure-to-accommodate claim cannot also

be characterized as a retaliation claim because an employer’s declination to provide

an accommodation constitutes an “alleged failure[] to fulfill the affirmative duties

prescribed by the ADA” rather than an action prohibited by the statute. Pagonakis

v. Express LLC, 315 F. App’x 425, 431 (3d Cir. 2009) (nonprecedential). Applying

this reasoning, district courts within the Third Circuit regularly dismiss ADA

retaliation claims premised solely on an employer’s denial of a requested

accommodation. See, e.g., Barnard v. Lackawanna County, No. 3:17-CV-66, 2017

WL 4233030, at *7 (M.D. Pa. Sept. 25, 2017) (collecting cases); see also Semcheski v.

Cunningham Lindsey U.S., Inc., No. 3:16-CV-1592, 2018 WL 3417219, at *6 (M.D. Pa.

July 13, 2018) (citing Garner v. Sch. Dist. of Phila., 63 F. Supp. 3d 483, 500 (E.D. Pa.

2014)).




                                           16
      Twin Tier asseverates that Vought’s ADA retaliation claim is merely a

reiteration of his failure-to-accommodate claim. (Doc. 15 at 17-19). We disagree.

Vought alleges that he engaged in protected activity by requesting, through his

sister, a medical leave of absence to seek treatment for his alcoholism. (Doc. 11

¶¶ 12-13, 35, 52(a)). Construing the amended complaint in his favor, we find that

Vought plausibly alleges that his request for medical leave was made in good faith.

Following this request for disability accommodation, Twin Tier purportedly

constructively discharged Vought and then refused to consider him for rehire.5 (Id.

¶ 52(b)). Because Vought identified adverse employment decisions beyond Twin

Tier’s denial of his accommodation request, cf. Barnard, 2017 WL 4233030, at *7,

Vought has sufficiently alleged an ADA retaliation claim.

      C.     Leave to Amend

      The Third Circuit requires district courts to grant leave to amend in civil

rights cases when a curative amendment is conceivable. See Fletcher-Harlee

Corp. v. Pote Concrete Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2007); Grayson

v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). The sole deficiency

identified herein—that Vought failed to allege facts giving rise to an inference that

the requested medical leave of absence was anything but open-ended—is factual in




      5
        Vought appears to allege that he engaged in further protected activity by
opposing “Twin Tier’s unlawful acts and practices.” (Doc. 11 ¶ 52(a)). Yet nowhere
in the amended complaint does Vought clarify what “unlawful acts and practices”
he ostensibly opposed. (See id.) Vought cannot sustain his ADA retaliation claim
on this supposed conduct as pled.

                                          17
nature and conceivably curable. We therefore conclude that granting Vought leave

to file a second amended complaint is appropriate.

      D.      Motion to Strike

      Twin Tier also argues that this court should strike all references to the

EEOC determination attached to Vought’s amended complaint as prejudicial

and immaterial. (Doc. 15 at 19; see Doc. 11-1 at 4-5). We disagree. The EEOC

determination was material to the court’s exhaustion analysis regarding whether

Vought’s failure to accommodate and retaliation claims were fairly within the scope

of the EEOC charge and investigation. Twin Tier fails to specify why the EEOC’s

determination is irrelevant, immaterial, and prejudicial. (See Doc. 15 at 19). And

implicit in Twin Tier’s motion to strike is a concern that the jury will be confused or

prejudiced by the content of the EEOC’s determination. Any such concern is,

however, premature. Twin Tier may challenge the admissibility of the EEOC

determination and its references in Vought’s amended complaint at an appropriate

time before or during trial. Accordingly, we will deny Twin Tier’s motion to strike.

IV.   Conclusion

      The court will grant in part and deny in part Twin Tier’s motion (Doc. 14) to

dismiss the amended complaint. An appropriate order shall issue.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania

Dated:     June 17, 2019
